The Court

were of opinion, that although the act of the sheriff’s officer, in going to make the levy or seizure of the property, was a lawful act; yet such levy or seizure ought to have been made at the usual and customary hours of doing business, and not at midnight, when the family had all been at rest. That this therefore being the case, akhough it would háve been lawful at proper hours, yet being done at the time, and in the manner proved, it was certainly an outrage upon Colonel Gervais’s family, and as such, might well be considered as a riot. The court, however, in this opinion, did not wish it to be understood, that it was in no case legal and proper for a sheriff to seize negroes at night; for cases might happen, where there would be a failure of justice, if it were not permitted.
The Court were further of opinion, that if a sheriff can get peaceably into the outer door of a house, he may break *361open inner doors of rooms, or other places, to reduce the property into his possession.
• The jury found the defendants guilty ; but as it appeared they thought they were on a lawful errand, and had no intention to commit a riot, the court fined them five shillings each.